 472DECISIONSOF NATIONALLABOR RELATIONS BOARDAbbott Farms, Inc. and Teamsters Local Union 612,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 10-CA-9558October 2, 1972DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon a charge filed on April 26, 1972, by Team-sters Local Union 612, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union,and duly served on Abbott Farms, Inc., herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on May 17, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaintalleges insubstance that on April 21, 1972,following a Board election in Case 10-RC-9051 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 8, 1972, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnMay 30, 1972, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations inthe complaint.On June 5, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 16, 1972, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response to'Official notice is takenof the record in the representation proceeding,Case l0-RC-9051, as the term "record"isdefined in Secs. 102 68 and102 69(f) of theBoard's Rules and Regulations,Serves 8, as amended. SeeLTVElectrosystems, Inc,166 NLRB938, enfd.388 F 2d 683 (C.A. 4, 1968);Golden AgeBeverageCo,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp, 573 (D.C. Va., 1967);Follett Corp,164 NLRB 378, enfd. 397 F.2d 91(C.A. 7, 1968);Sec. 9(d) of the NLRA.Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response tothe Motion for Summary Judgment, Respondent ad-mits its refusal to bargain with the certified Union andconcedes that the issues herein are identical to thoselitigated in the underlying representation proceeding.Respondent contends, nevertheless, that it is not ob-ligated to bargain with the Union since its employeesare agricultural workers and thus exempt from coverageby the National Labor Relations Act. Respondent fur-ther argues that even if its employees were covered bythe Act, the unit found by the Regional Director is inap-propriate. The General Counsel contends that the is-sues raised by the Respondent have been decided by theBoard and may not be relitigated here. We agree.The record in Case 10-RC-9051 indicates thatthe Regional Director, after hearing, issued a Deci-sion and Direction of Election in which he found thatthe feed mill employees requested by the Union werenot agricultural employees, but employees within themeaning of the Act. He also found appropriate theunit requested by the Union rather than the broaderunit urged by the Respondent. Thereafter the Respon-dent filed a request for review of the RegionalDirector's decision contending that its employeeswere agricultural workers and thus outside the cover-age of the Act and that other employees should beincluded in the unit. In a telegraphic order of April 11,1972, the Board denied Respondent's request for re-view on the ground that it raised no substantial issueswarranting review. In the directed election, the Unionreceived a majority of the votes cast and the RegionalDirector thereupon, on April 21, 1972, certified theUnion. It thus appears, and the Respondent concedes,that it is raising here the identical issues consideredand determined by the Regional Director and theBoard in the representation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding alleg-ing a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been litigat-ed in a prior representation proceeding.'All issues raised by the Respondent in this pro-2 SeePittsburghPlate Glass v. N L.R.B.,313 U.S. 146, 162(1941); Rulesand Regulations of the Board, Secs.102 67(f) and 102.69(c).199 NLRB No. 60 ABBOTT FARMS, INC.ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, an Alabama corporation with itsprincipal office and place of business at Empire, Ala-bama, is engaged in the operation of a feed mill, eggprocessing plant, and poultry houses. During the pastcalendar year Respondent sold and shipped eggs val-ued in excess of $50,000 directly to customers locatedoutside the State of Alabama.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material herein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juns-diction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union 612, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All feed mill in-haul and out-haul truckdrivers,all feed mill employees,and feed mill operators atRespondent's Empire,Alabama,location, but exclud-ing all other employees,office clerical employees, pro-fessional employees,guards,and supervisors asdefined in the Act.2.The certification473On April 13, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 21, 1972, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 24, 1972, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employeesin the above-described unit. Commencing on or aboutApril 25, 1972, and continuing at all times thereafter todate, the Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has,since April 25, 1972, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the ap- 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDpropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. SeeMar Jac Poultry Company, Inc.,136 NLRB785;Commerce Company d/b/a/ Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5), cert.denied 379 U.S. 817;Brunett Construction Company,149 NLRB 1419, 1421, enfd. 350 F.2d57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Abbott Farms, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Teamsters Local Union 612, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All feed mill in-haul and out-haul truckdrivers,all feed mill employees, and feed mill operators atRespondent's Empire, Alabama, location, but exclud-ing all other employees, office clerical employees, pro-fessionalemployees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 21, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 25, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, AbbottFarms, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Teamsters Local Union612, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All feed mill in-haul and out-haul truckdrivers,all feed mill employees, and feed mill operators atRespondent's Empire, Alabama, location, but exclud-ing all other employees, office clerical employees, pro-fessionalemployees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its location in Empire, Alabama, cop-ies of the attached notice marked "Appendix."3 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 10,in writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the eventthat this Orderis enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board " ABBOTT FARMS,INC.475APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours,and otherterms and conditions of employment with Team-sters,Local Union 612, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargain with theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages,hours,and other terms and conditions of employ-ment,and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All feed mill in-haul and out-haul truckdrivers,all feed mill employees,and feed mill operatorsatRespondent'sEmpire, Alabama,location,but excluding all other employees,office cleri-cal employees,professional employees, guards,and supervisors as defined in the Act.DatedByABBOTT FARMS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, Peachtree Building, Room 701, 730Peachtree Street,N.E., Atlanta,Georgia 30308, Tele-phone 404-526-5760.